Exhibit 10.44

 

PORTIONS OF THIS AGREEMENT WERE OMITTED AND HAVE BEEN FILED

SEPARATELY WITH THE SECRETARY OF THE COMISSION PURSUANT TO AN

APPLICATION FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE

SECURITIES EXCHANGE ACT OF 1934; [***] DENOTES OMISSIONS

 

Memorandum Of Understandings

 

This memorandum of understanding (this “MOU”) is entered this January 8, 2018
and is intended to reflect our mutual agreement concerning the contemplated
assignment of distribution rights and a license from Resdevco Research and
Development Ltd. (Private Company 510422223, hereinafter “Resdevco”) to Wize
Pharma Ltd. of Hanagr 5b Hod Hasharon, Israel (“Wize”).

 

In this document the following terms will have the meaning corresponding to them
as follows:

 

“Product” shall mean Resdevco’s LO2A unit dose Eye Drops and all indications
relating thereto, as described in Appendix C of the Agreement.

 

“Current Territories” shall mean Switzerland, Germany, Holland, Israel, Ukraine
and the USA.

 

“Additional Territories” shall mean all territories other than Current
Territories, excluding the People’s Republic of China

 

“Net Sales” shall mean the income actually received by Wize from sales of the
Product from the first fully independent market organization in a sales chain to
consumers, less commissions paid (by Wize) to third parties in connection with
the production and sale of the Product.

 

The business understandings which we have reached are as follows:

 

1.Worldwide License

 

1.1The existing license agreement between the parties, including without
limitation that certain Exclusive Distribution and Licensing Agreement dated May
1, 2015 between the parties attached hereto as Appendix A (the “License
Agreement”) shall continue to be in full force and effect, and its continuing
effect shall be a condition precedent to the effect of the undertakings in this
MOU, and to the continuing effect of all agreements entered thereunder.

 

1.2Resdevco will grant Wize an exclusive license to sell and distribute the
Product in Additional Territories - in return for royalties as set forth in
Appendix B enclosed hereto for the Term of this Agreement. The license set forth
herein shall not cover Current Territories (“License”).

 



 1 

 

 

1.3The License granted to Wize shall be conditioned, in each Additional
Territory, on reaching minimum sales targets within the time frame stipulated
for each such Additional Territory, in a specific license agreement which will
need to be signed per each new Additional Territory, based on the general terms
and conditions set forth herein, and as setforth in Appendix B enclosed hereto.

 

1.4In every Additional Territory in which the Products shall be sold - Resdevco
shall be entitled to a minimum per Product as per the formula detailed in
APPENDIX B, payable jointly and severally from Wize and the distributor
appointed by it, and the agreement with each distributor, agent, or reseller of
whatever form or structure, in each Additional Territory - shall require
Resdevco’s prior written approval for above said territory. Subject to
compliance with obligations stipulated in Appendix B, Resdevco’s prior written
approval shall not be unreasonably withheld.

 

1.5The License hereunder will be granted for 5 years, and shall be automatically
renewed for each additional term of 5 years, subject to full compliance with the
terms herein, and the continuing effect of the License Agreement.

 

1.6[***]

 

1.7[***]

 

1.8Regardless of the party that initiated or finalized the deal with the
distributor, Wize will be responsible for overseeing the registration process
and enabling the relationship between the distributor and the Manufacturer in a
timely manner and Wize shall use best efforts to enable the distribution of the
Product

 

[***]

 

The existing engagements of distributors in Current Territories shall continue
to be in place, and shall continue to be managed by Resdevco. The Parties will
act to maintain business continuity in the Current Territories.

 

The License Agreement shall be assigned to Wize Pharma Ltd, and shall inure to
the benefit of the parties hereof. The distribution agreement between the
parties for Israel, Ukraine and China shall remain in place.

 

Wize may assign this agreement to a third party providing Resdevco a written
prior written notice and guaranteeing the compliance of such assignee with the
terms thereof. Such assignment shall require the prior written consent of
Resdevco given in good faith, and not to be unreasonably withheld.

 



 2 

 

 

2.Additional Terms and Conditions

 

The term of this MOU is in effect until a definitive agreement is signed in
respect of the subject matter hereof. The parties are committed and will do
their utmost effort to complete such a definitive agreement within three months.

 

If Wize becomes insolvent, is dissolved or liquidated, makes a general
assignment for the benefit of its creditors, files or has filed against it a
petition which is not reversed within 60 days of filing thereof, or institution
of voluntary proceedings in bankruptcy, liquidation, dismantling – all its
rights under this MOU and all agreements entered subject thereto shall terminate
and be of no force and effect.

 

Resdevco may freely assign and transfer its rights under this agreement or any
of the agreements related therein to third parties.

 

Neither Party hereto shall be liable for non-fulfillment of its obligations or
for any failure or delay caused by force majeure, provided such force majeure
occurrence shall immediately be notified to the other party. So far as
reasonable the activities held up by force majeure shall be taken up as soon as
adequately possible after the respective cause no longer prevails. In the event
of any delay resulting from such causes, the time for performance under this
Agreement shall be extended on a day to day basis.

 

Except as required by applicable law, none of the parties hereto (nor any of
their respective affiliates, officers, directors, associates, shareholders,
advisors, agents or representatives) shall issue any press release or make any
other public disclosure relating to, or connected with, this letter or the
matters contained herein (including, without limitation, the fact that this
letter has been executed or that the negotiations contemplated hereby have
commenced) without obtaining the prior approval of the other party, except for
the disclosure by each of the parties hereto of this letter to its officers,
directors and advisors on a need-to-know basis provided such parties keep this
letter and its content confidential, or as may be required under law, including
without limitation any regulated reporting requirements of Wize. Each party
hereto agrees to maintain the confidentiality of this MOU and the transactions
contemplated hereby. This provision shall be binding on the parties, whether
definitive agreements are entered or not.

 



 3 

 

 

This MOU shall be governed by, and construed in accordance with, the laws of the
State of Israel, and without regard to its conflict of law provisions. The place

of any legal proceedings is Jerusalem, Israel

 

Any legal action or proceeding with respect to any of the obligations arising
under or relating to this MOU will be brought to the competent courts in
Jerusalem which shall have an exclusive jurisdiction in respect thereof.

 

No reliance may be made on the agreement reflected herein by any person,
including the parties hereof, and no liability or rescission or change in the
terms hereof shall be assumed by either party.

 

Confirmed and agreed as of the date first set forth above.

 

  Wize Pharma Ltd.   Resdevco Ltd.               By /s/ Or Eisenberg   By /s/
Prof. S. Dikstein     Name: Or Eisenberg     Name: Prof. S. Dikstein     Title:
CFO & Acting CEO     Title: CEO

 



 4 

 

 

Appendix A

 

Commitments by Wize Pharma

 

Wize is committed to completing two double-blind clinical trials, according to a
Protocol prepared under the supervision of Wize and applicable Ethics Committee
(IRB) Approvals and other regulatory approvals, as may be required. The duration
of the clinical trial will be dependent on the number of participants recruited.
Wize shall extend best efforts to recruit the required number of patients in the
designated timeframe, but if recruitment is low, the parties will extend the
time frame for completion of the clinical trials accordingly.

 

The first will test the efficacy of the Product for treating Conjunctivochalasis

 

The Second will test the efficacy of the Product for treating Sjogren’s Syndrome
Dry Eyes

 

Both the above clinical trials should be completed by [***].

 

Wize is committed to complete the Pre-IND process vis a vis the FDA for the the
indications: “treating Conjunctivochalasis” and/or the indication “treating
Sjogren’s Syndrome Dry Eyes”, as per regulatory specialist recommendations, and
receive the said recommendations and plan by [***]

 



 5 

 

 

Appendix B

 

The royalties for sales in Additional Territories and in the USA will be the
higher of $[***] or [***]% from Net Sales for the duration of the local
distribution agreement signed separately with each local distributor.

  

Minimum annual sales target formula is [***].

 

If it is less than $[***] per year, then the minimum sales target is prorated by
the GDP.

 

[***]

 



 6 

 

 


Appendix C

 

PRODUCT description and formula

 

1. Unit dose or any other future dose or packaging eye drops to treat dry eye
and/or Conjunctivochalasis currently sold in Hungary as Conheal® (in Germany as
Hylan®) The product is currently manufactured by PharmaStulln GmbH in Germany
and by Excel Vision in France currently sold in Switzerland as Lacrycon®. In the
future, the Product may be produced by another contract manufacturer approved by
Resdevco.

 

3. The expenses involving the box design for the Territory are paid by LICENSEE.

 

4. As far as RESDEVCO knows the ex factory= ex works price of Conheal®
(containing 2x5x3 =30 unit dose) is [***] euro.

 

 

7

 

